Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 1 of 10 PageID #:
                                    3309




                            EXHIBIT 5
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 2 of 10 PageID #:
                                    3310


 be the subject of third party discovery during this lawsuit. Defendants therefore reserve the right

 to modify, amend, or supplement these Invalidity Contentions if additional information becomes

 available during the course of discovery.

            B.     Anticipating Prior Art

            In accordance with P.R. 3-3, prior art references anticipating one or more of the Asserted

 Claims are listed in the tables below. The attached claim charts in Exhibits A1 through G22

 demonstrate where each limitation of the anticipated claims is found in the references listed below,

 either expressly or inherently in the larger context of the passage, or inherently as the reference as

 a whole is understood by a POSA. The following patents, publications, and/or systems are prior

 art under at least 35 U.S.C. §§ 102(a), (b), (e), and/or (g).

     TABLE 1: Prior Art Anticipating the Asserted Claims and/or Rendering the Asserted
                                      Claims Obvious

            Patent No. /          Earliest Priority
                                                         Publication Date             Exhibits
            Publication                 Date
 US 5,896,383                   May 1, 1997             Apr. 20, 1999         Exhibit A-1
 (“Wakeland”)                                                                 Exhibit B-40
                                                                              Exhibit C-9
                                                                              Exhibit D-1
                                                                              Exhibit E-1
                                                                              Exhibit F-1
 Router Plugins – A                                     By Oct. 1998          Exhibit A-42, 50, & 51
 Software Architecture for                                                    Exhibit B-41, 50, & 51
 Next Generation Routers                                                      Exhibit C-40, 58, & 59
 (“Decasper 1”)
                                                                              Exhibit D-2, 55, & 56
                                                                              Exhibit E-2, 55, & 56
                                                                              Exhibit F-2, 55, & 56
 A Scalable, High                                       Apr. 1998             Exhibit A-43, 50, & 51
 Performance Active                                                           Exhibit B-42, 50, & 51
 Network Node                                                                 Exhibit C-41, 58, & 59
 (“Decasper 2”)
                                                                              Exhibit D-3, 55, & 56


 10732077                                         -1-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 3 of 10 PageID #:
                                    3311



            Patent No. /     Earliest Priority
                                                   Publication Date         Exhibits
            Publication            Date
                                                                      Exhibit E-26
                                                                      Exhibit F-26
 US 6,876,654 (“Hegde”)     Apr. 10, 1998         Apr. 5, 2005        Exhibit A-22
                                                                      Exhibit B-14
                                                                      Exhibit C-14
                                                                      Exhibit D-27
                                                                      Exhibit E-27
                                                                      Exhibit F-27
 Check Point FireWall-1                           Jan. 1997           Exhibit A-23 & 49
 White Paper (“Firewall-1                                             Exhibit B-21 & 49
 (Jan. 1997)”)                                                        Exhibit C-16 & 57
                                                                      Exhibit D-28 & 54
                                                                      Exhibit E-28 & 54
                                                                      Exhibit F-28 & 54
 Check Point FireWall-1                           June 1997           Exhibit A-49
 White Paper (“Firewall-1                                             Exhibit B-49
 (June 1997)”)                                                        Exhibit C-57
                                                                      Exhibit D-54
                                                                      Exhibit E-54
                                                                      Exhibit F-54
 Computer Networks,                               1996                Exhibit A-24
 Third ed.                                                            Exhibit B-22
 (“Tanenbaum”)                                                        Exhibit C-17
                                                                      Exhibit D-29
                                                                      Exhibit E-29
                                                                      Exhibit F-29
 US 6,131,163 (“Wiegel”) Feb. 17, 1998            Oct. 10, 2000       Exhibit A-25
                                                                      Exhibit B-23
                                                                      Exhibit C-18
                                                                      Exhibit D-31
                                                                      Exhibit E-31
                                                                      Exhibit F-31




 10732077                                   -2-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 4 of 10 PageID #:
                                    3312



            Patent No. /      Earliest Priority
                                                       Publication Date         Exhibits
            Publication             Date
                                                                          Exhibit F-53



 Check Point FireWall-1                               September 1998      Exhibit A-48 & 49
 Architecture and                                                         Exhibit B-48 & 49
 Administration Version                                                   Exhibit C-56 & 57
 4.0 (“Firewall-1 (Sept.
 1998)”)                                                                  Exhibit D-54 & 55
                                                                          Exhibit E-54 & 55
                                                                          Exhibit F-54 & 55
 The AltaVista Firewall                               1997                Exhibit A-53
 1997 (“Smith”)                                                           Exhibit B-53
                                                                          Exhibit C-61
                                                                          Exhibit D-58
                                                                          Exhibit E-58
                                                                          Exhibit F-58
 US 5,898,830                October 17, 1996         April 27, 1999      Exhibit A-52
 (“Wesinger”)                                                             Exhibit B-52
                                                                          Exhibit C-60
                                                                          Exhibit D-57
                                                                          Exhibit E-57
                                                                          Exhibit F-57
 US 5,905,873                January 16, 1997         May 18, 1999        Exhibit A-54
 (“Hartmann”)                                                             Exhibit B-54
                                                                          Exhibit C-62
                                                                          Exhibit D-59
                                                                          Exhibit E-59
                                                                          Exhibit F-59
 International Patent Pub.   December 29, 1995        July 10, 1997       Exhibit A-55
 No. WO97/24841                                                           Exhibit B-55
 (“Cheriton”)                                                             Exhibit C-63
                                                                          Exhibit D-60
                                                                          Exhibit E-60
                                                                          Exhibit F-60



 10732077                                       -3-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 5 of 10 PageID #:
                                    3313



              Patent No. / Publication                    Earliest Priority    Publication Date
                                                                Date
 Montz & Peterson, Controlled Flexibility in                                  Sept. 7, 1998
 System Design
 EP 0893926                                             July 23, 1997         Jan. 27, 1999
 EP 0928090                                             Dec. 30, 1997         July 7, 1999
 PVM: Parallel Virtual Machine                                                1994
 Krupzak et al., Increasing the Portability and                               1997
 ReUsability of Protocol Code
 Feldmeier, Multiplexing Issues in Communication                              1990
 System Design
 Check Point Software Technologies Ltd. FireWall-                             Oct. 1999
 1, Security Target
 Roesch, Snort-Lightweight Intrusion Detection for                            Nov. 1999
 Networks
 US Patent No 5,361,256                                 Nov. 27, 1992         Nov. 1, 1994
 US Patent No 5,491,693                                 Dec. 30, 1993         Feb. 13, 1996
 US Patent No 5,557,798                                 July 27, 1989         Sept. 17, 1996
 US Patent No 6,101,556                                 Jan. 7, 1997          Aug. 8, 2000
 US Patent No 6,131,163                                 Feb. 17, 1998         Oct. 10, 2000
 US Patent No 6,182,146                                 June 27, 1997         Jan. 30, 2001
 US Patent No 6,195,664                                 Feb. 21, 1997         Feb. 27, 2001
 US Patent No 6,301,668                                 Dec. 29, 1998         Oct. 9, 2001
 US Patent No 6,400,729                                 Sept. 11, 1998        June 4, 2002
 US Patent No 6,477,651                                 Jan. 8, 1999          Nov. 5, 2002
 US Patent No 6,499,107                                 Dec. 29, 1998         Dec. 24, 2002
 US Patent No 6,785,821                                 Jan. 8, 1999          Aug. 31, 2004
 US Patent No 6,816,973                                 Dec. 29, 1998         Nov. 9, 2004
 Check Point Firewall-1, Redefining the Virtual                               1998
 Private Network
 Check Point Firewall-1, Virtual Private Network                              March 23, 1998
 Security Components, A Technical Whitepaper
 White Paper on Enterprise Traffic Management                                 Sept. 1997



 10732077                                         -4-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 6 of 10 PageID #:
                                    3314


 Section 103. The identified references in themselves evidence that there were demands in the

 design community and in the marketplace to utilize such a combination (i.e., to design systems

 and processes for identifying information in data packets).

            If and to the extent that Plaintiff challenges a combination of prior art with respect to a

 particular element, Defendants reserve the right to supplement these contentions to further specify

 the motivation to combine the prior art. Defendants may rely on cited or uncited portions of the

 prior art, other documents, and expert testimony to establish that a POSA would have been

 motivated to modify or combine the prior art so as to render the claims invalid as obvious.

            Defendants may rely upon a subset of the prior art or all the prior art cited in their Invalidity

 Contentions depending upon the Court’s claim construction and further investigation.

            Defendants’ contention that the references in this section, in various combinations, render

 the Asserted Claims of the Patents-in-Suit obvious under 35 U.S.C. § 103 is in no way an admission

 or suggestion that each reference, invention, knowledge, and/or activity does not independently

 anticipate the Asserted Claims under 35 U.S.C. § 102.

            As set forth in the attached claim charts, the references, inventions, knowledge, and/or

 activities disclosed herein may be combined with other references, inventions, knowledge, and/or

 activities disclosed herein and/or with the knowledge of POSA during the relevant time period to

 render obvious, and therefore invalid, each of the Asserted Claims of the Patents-in-Suit.

            For example, the references describing The Crossbow System (including Decasper 1

 through 7) are directed to the same extended system, and it was therefore obvious to combine any

 of them with each other, for any of the elements they teach (as detailed in their respective charts).

 Indeed, they often expressly cite and supplement one another. See, e.g., Decasper 3 at 11 (citing




 10732077                                            -5-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 7 of 10 PageID #:
                                    3315


 Decasper 1), 9 (citing Decasper 5); Decasper 5 at 616 (citing Decasper 6). Motivation for these

 combinations includes achieving the most capable, fully-featured, and fully-detailed system.

            As another example, it was obvious to combine The Crossbow System, and/or any of the

 references describing it, with any of the prior art teaching firewalls and/or application gateways,

 in order to apply the features and efficiencies of The Crossbow System to this prior art. Such

 combinations are expressly invited and motivated. E.g., Decasper 1 at 230 (“Our framework is

 also very well suited to Application Layer Gateways (ALGs), and to security devices like

 Firewalls. In both situations, it is very important to be able to quickly and efficiently classify

 packets into flows, and to apply different policies to different flows: these are both things that our

 architecture excels at doing.”); Decasper 7 at 3. This firewall and/or application gateway prior art

 includes (with some exemplary citations): Albert (id. at 2:26-30 (“may function as a proxy,

 firewall, or an intrusion detection device”)); Beurket (id. at 1:62-67); Hartman (id. at 4 (“firewall

 and routers”)); Hughes (id. at 2:52-54 (“a router, a bridge, or a firewall”)); Kerr (id. at 4:46

 (“firewalls”)); Spatscheck (id. at 2 (“Scout is designed for . . . application-level gateways

 (firewalls, web caches proxies)”); Ylonen (id. at 2 (“external gateway (e.g., router or firewall)”);

 The Scout System, and/or any of the references describing it (e.g., Mosberger I at 161 (“Network

 firewall”)); Wiegel (id. at 12:22 (“firewall”)); Lin (id. at 2:57-58 (“such as a firewall”)); FireWall-

 1, and/or any of the references describing it; Smith (id. at 17 (“The AltaVista Firewall”)); Wesinger

 (id. at Abstract (“firewall”)). These combinations are nothing more than a combination of prior

 art elements according to known methods to yield predictable results.

            As another example, it was obvious to combine The Crossbow System, and/or any of the

 references describing it, with any of the prior art teaching end systems or routers which send and

 receive network data, in order to apply the features and efficiencies of The Crossbow System to



 10732077                                        -6-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 8 of 10 PageID #:
                                    3316


 this prior art. Such combinations are expressly invited and motivated. E.g., Decasper 1 at 229

 (“high performance . . . router software architecture” that “allows . . . plugins, to be dynamically

 added”); Decasper 2 at 1 (“high performance Active Network Node [with] automatic, rapid

 protocol deployment”), 9 (“may be configured to serve as an end system or as a router”); Decasper

 3 at 16 (“end systems”); Decasper 5 at 609 (“MOTIVATION”), 615 (“may be configured to serve

 as an end system or as a router.”); Decasper 6 at 310 (“The router is a third PC in-between the

 source and destination [end systems], of course running Crossbow as well [at the source and

 destination].”). This end system or router prior art includes (with some exemplary citations):

 Albert (id. at 4:12); Bailey (id. at 1); Brendel (id. at Abstract); Hartman (id. at 4); Hegde (id. at

 1:9-10); Hughes (id. at 2:52-54); Kerr (id. at 1:52); Kuznetsov (id. at 6:25-26); Lin (id. at 6:12-

 37); Mittra (id. at 1); Moberg (id. at Abstract); Radogna (id. at 2:63); Spatscheck (id. at 2

 (“firewalls and routers”)); Taylor (id. at Abstract); Wakeland (id. at 3:52); Ylonen (id. at 2); The

 ASH System, and/or any of the references describing it (Wallach at 10); The SPIN System, and/or

 any of the references describing it (Fiuczynski at 1); The Scout System, and/or any of the

 references describing it (Spatscheck at 8-9)); NetScout Probe, and/or any of the references

 describing it (Probe Admin Guide at 2-1); PacketShaper, and/or any of the references describing

 it (Riddle at 5:53-6:17). These combinations are nothing more than a combination of prior art

 elements according to known methods to yield predictable results.

            As another example, the references describing The Scout System (including Mosberger I,

 Mosberger II, Mosberger III, Mosberger IV, Spatscheck, Scout Manual, Montz, Hartman,

 Proebsting) are directed to the same extended system, and it was therefore obvious to combine any

 of them with each other, for any of the elements they teach (as detailed in the respective charts).

 Indeed, they often expressly cite and supplement one another. See, e.g., Proebsting at 1 (citing



 10732077                                       -7-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 9 of 10 PageID #:
                                    3317


            Exemplary disclosures and motivation regarding these limitations are detailed in the

 corresponding rows of the charts submitted with these contentions.

            For example, it was obvious to apply the ’211 Patent, in order to create a more effective

 and efficient packet filter capable of dynamic adaptation at run-time involving application-specific

 protocols. This reference supplies additional disclosures and motivation regarding the Sequence

 of Routines Limitations; the TCP Conversion/Execution Limitations; the Queues Limitations; as

 well as other limitations of the Asserted Claims as set forth in the corresponding rows of the

 chart(s) for this reference. Obviousness is shown as these are nothing more than a combination of

 prior art elements according to known methods to yield predictable results.              Moreover,

 combination with this reference merely constitutes use of a known technique to improve similar

 data transmission methods in the same way.

            As another example, it was obvious to apply one or more of the Decasper References, in

 order to obtain a more effective and efficient packet filter that dynamically adapts, at run-time by

 identifying a sequence of plug-ins for a particular session or flow. These references supply

 additional disclosures and motivation regarding the Sequence of Routines Limitations; the

 Second/Third Routines Limitations; the Sessions/State Information Limitations; the Headers

 Limitations; the Stream Limitations; the Decryption Limitations; the HTTP Protocol Limitations;

 as well as other limitations of the Asserted Claims as set forth in the corresponding rows of the

 chart(s) for these references. Obviousness is shown as these are nothing more than a combination

 of prior art elements according to known methods to yield predictable results. Moreover,

 combination with one or more of these references merely constitutes use of a known technique to

 improve similar data transmission methods in the same way.




 10732077                                         - 8-
Case 2:19-cv-00040-JRG-RSP Document 177-6 Filed 12/27/19 Page 10 of 10 PageID #:
                                    3318


                                            EXHIBIT 1

      1.     U.S. Provisional Patent Application Ser. No. 60/141,903 to Dietz, et al., filed on June
             30, 1997
      2.     U.S. Patent No. 5,754,768 to Brech, et al., Filed on July 23, 1996
      3.     Birman, et al., The Maestro Group Manager: A Structuring Tool For Applications
             With Multiple Quality of Service Requirements, Cornell University (Feb. 4, 1997)
      4.     97-1638, Van Renesse, et al., Building Adaptive Systems Using Ensemble, 1997
      5.     U.S. Patent No. 5,796,942 to Esbensen, filed on Nov. 21, 1996
      6.     U.S. Patent No. 6,098,172, Coss, et al., filed on Sep. 12, 1997
      7.     U.S. Patent No. 7,046,691 File History to Kadyk, et al., filed on Jun. 30, 2000
      8.     Doeringer, et al., A Survey of Light-Weight Transport Protocols for High-
             Speed Networks, IEEE Transactions on Communications, Vol. 38, No. 11,
             November, 1990
      9.     Digital Video Broadcasting Document A026 – Guidelines for Use of DVBSIS
             Specification – Network Independent Protocols for Interactive Services, May 15,
             1997
      10.    Hari Adiseshu, et al., “A State Management Protocol for IntServ, DiffServ and Label
             Switching”, Washington University in St. Louis,
      11.    Dawson R. Engler, et al., Exokernel: An Operating System Architecture for
             Application-Level Resource Management, M.I.T. Laboratory for Computer Science,
             December, 1995
      12.    ALTQ: Alternate Queueing for FreeBSD (version 0.4.2), 1998
      13.    ALTQ: Alternate Queueing for FreeBSD (version 1.1.3), 1999
      14.    Kenjiro Cho, A Framework for Alternate Queueing: Towards Traffic
             Management by PC-UNIX Based Routers, Sony Computer Science Laboratory, Inc.,
             1998
      15.    Gnome Mail Services, ANNOUNCE: Ethereal 0.2.0, July 14, 1998
      16.    David J. Wetherall, Service Introduction in an Active Network, Massachusetts
             Institute of Technology, November 2, 1998
      17.    Wetherall, et al., ANTS: A Toolkit for Building and Dynamically Deploying Network
             Protocols, Massachusetts Institute of Technology, April 1998
      18.    Avolio and Blask, Application Gateways and Stateful Inspection: A Brief Notice
             Comparing and Contrasting, January 22, 1998
      19.    Clark, et al., Architectural Considerations for a New Generation of Protocols,
             Laboratory for Computer Science, M.I.T., 1990
      20.    M. Yuhara, et al., Efficient Packet Demultiplexing for Multiple Endpoints and Large
             Messages, In Winter USENIX Conference, 1994
      21.    R. Morris, et al., The Click Modular Router, 17th ACM Symposium on Operating
             Systems Principles, December 1999
      22.    E. Kohler, et al., The Click Modular Router, Laboratory for Computer Science,
             M.I.T., 2000
      23.    Click Software Release History, Oct. 1999 – May 2000



  10732077                                   -9-
